Citation Nr: 1127600	
Decision Date: 07/25/11    Archive Date: 08/02/11

DOCKET NO.  08-36 037	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to Dependency and Indemnity Compensation (DIC) and the matter of character of discharge.


WITNESSES AT HEARING ON APPEAL

The appellant and Ms. D.C.


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel

INTRODUCTION

The late ex-serviceman who is the subject of the present appeal served on active duty from April 1969 to January 1975 under Other Than Honorable Conditions.  The appellant in the present appeal contends that she is his legal surviving spouse for VA compensation purposes.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision by the North Little Rock, Arkansas, Regional Office (RO) of the Department of Veterans Affairs (VA), which denied the appellant's claim of entitlement to service connection for the ex-serviceman's cause of death.

In December 2009, the appellant and her witness, Ms. D.C., appeared at the RO to present oral testimony before the undersigned Acting Veterans Law Judge in support of the appellant's claim.  The Board observes that a transcript of this hearing has been obtained and associated with the claims file.

For the reasons that will be discussed below, the appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the appellant if further action is required on her part.


REMAND

Implicit in the appellant's cause of death claim is the assertion that she is the late ex-serviceman's surviving spouse for VA compensation purposes.  The appellant has submitted a copy of a March 1993 marriage certificate documenting her marriage to the late ex-serviceman in the state of Arkansas, Pulaski County.
Pertinently however, in 2008 the RO also received claims for VA DIC, death pension, and accrued benefits from a second woman, A.W., who specifically asserted that she was in fact the late ex-serviceman's surviving spouse.  A.W. submitted a copy of an April 1969 marriage license and certificate documenting her marriage to the ex-serviceman in the state of Arkansas, Woodruff County.  No divorce decree is currently of record and Ms. A.W. appears (in her maiden name, A.A.) as the identified surviving spouse in the ex-serviceman's death certificate showing his death in July 1999.

It is clear that appellant's cause of death claim is a "contested claim," as the allowance of her appeal could result in a denial of any potential benefits to A.W., or vice versa.  Therefore, before the appellant's appeal for service connection for the late ex-serviceman's cause of death can be addressed on the merits, it must first be determined whether she is, in fact, the ex-serviceman's surviving spouse for VA compensation purposes.  Indeed, July 2009, September 2009, and October 2009 deferred rating decisions acknowledged that this was an unresolved threshold issue.  Also, the RO mailed a notification of certification of the appellant's appeal to the Board in March 2010 to A.W.

The issue of entitlement to service-connection for the cause of the ex-serviceman's death is inextricably intertwined with the issue of whether the appellant can be recognized as the late ex-serviceman's surviving spouse for VA death benefits.  In other words, the outcome of the spousal status issue may directly impact the appellant's cause of death claim.  See Smith (Daniel) v. Gober, 236 F.3d 1370, 1373 (Fed. Cir. 2001) [where the facts underlying separate claims are "intimately connected," the interests of judicial economy and avoidance of piecemeal litigation require that the claims be adjudicated together]; see also Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) [two or more issues are inextricably intertwined if one claim could have significant impact on the other].  Action on the appellant's cause of death claim is therefore deferred pending resolution of this question.

As indicated previously, in addition to the appellant, there was another woman, A.W., claiming to be the ex-serviceman's surviving spouse during the course of the appellant's appeal.  An award of benefits to the appellant in this case could have an effect on any potential benefits sought by A.W.  The term "simultaneously contested claim" refers to the situation in which the allowance of one claim results in the disallowance of another claim involving the same benefit or the allowance of one claim results in the payment of a lesser benefit to another claimant.  38 C.F.R. § 20.3(p) (2010).

Under 38 C.F.R. § 19.100 (2010), all interested parties will be specifically notified of the action taken by the agency of original jurisdiction in a simultaneously contested claim and of the right and time limit for initiating an appeal, as well as hearing and representation rights.  Under 38 C.F.R. § 19.101 (2010), upon the filing of a Notice of Disagreement in a simultaneously contested claim, all interested parties and their representatives will be furnished with a copy of the statement of the case.  Under 38 C.F.R. § 19.102 (2010), when a Substantive Appeal is filed in a simultaneously contested claim, the content of the Substantive Appeal will be furnished to the other contesting parties to the extent that it contains information which could directly affect the payment or potential payment of the benefit which is the subject of the contested claim.  If a hearing is scheduled for any party to a simultaneously contested claim, the other contesting claimants and their representatives, if any, will be notified and afforded an opportunity to be present.  The appellant will be allowed to present opening testimony and argument.  Thereafter, any other contesting party who wishes to do so may present testimony and argument.  The appellant will then be allowed an opportunity to present testimony and argument in rebuttal.  Cross-examination will not be allowed.  38 C.F.R. § 20.713 (2010).

The Board's review of the record reflects that there has not been compliance with the contested claims procedures by the AOJ.  To avoid prejudice and preserve the due process rights of all interested parties in the present claim, the case should be remanded for full procedural compliance.  Thus, on remand, the Veterans Benefits Administration (VBA) should ensure that proper procedures pertaining to contested claims be followed.

Accordingly, the case is REMANDED to the VBA via the AMC in Washington, D.C., for the following action:

1.  The VBA should review the claims file and ensure that all contested claims procedures have been followed.  The VBA should furnish A.W. with a copy of the  Statement of the Case and the content of the Substantive Appeal to the extent it contains information that could directly affect the payment or potential payment of the benefit which is the subject of the contested claim (as set forth in 38 C.F.R. § 19.101), and the opportunity to respond thereto.  In so doing, the VBA should notify both the appellant and A.W. that this is a contested claim, and that an allowance of the appellant's appeal could adversely affect any potential benefit sought by A.W.

2.  Following adjudication of the spousal status issue noted above, the VBA should then readjudicate the appellant's claim of entitlement to DIC and the matter of character of discharge.  If the benefit sought on appeal remains denied, VBA should provide the appellant with a supplemental statement of the case, including following the contested claims procedures, and allow an appropriate period of time for response.  The case should then be returned to the Board for further consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
TANYA A. SMITH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

